Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendment filed 11/24/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the 101 Rejection: Applicant amended independent claims (1, 21 & 22) with a FOV determination module for obtaining, determining locations data which still falls within the “mental processes”.  Wherein, the FOV determination module is a generic software.  Thus, the rejection still remains.
With respect to 102 Rejection: Applicant argues at page 10 that Koln-Rich does not teaches multiple observers or finding the FOV of multiple observers.
Examiner disagrees to the Applicant’s argument.
Koln-Rich teaches a computer system which perform flight path planning and control for a rotorcraft as shown in [0127].  The system includes sensors 2240 (LIDAR, GPS, IMU, and etc.) for continuously sensing, scanning and determining field of views (see at least [0072]+), terrain database pertaining nodes of regular grid covering rectangular portion of terrain which provides 3D as shown in Fig.3.  A fighting path computed based on the FOVs from the sensors and the terrain database as shown in Fig.4 that including running grids 410, 412 and 414 at times ts with local target points local start points and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13 & 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas. 
In the instant case, the claims 1-7, 9-13 & 15-22, claim a method and system for determining a route for a subject vehicle, the method comprises steps of (e.g. claim 1) “obtaining, by a field of view (FOV) determination module ...”; “determining, by the FOV determination module ...“; “obtaining, by the FOV determination module, ...”; “applying, by the FOV determination module, .. “; “determining, by the FOV determination module, ...”; and “determining, by a rout determination module, a route for the subject vehicle ...” 
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 
Step 2A-Prong 2 (Practical Application is NO) since the claim cites one interface, and memory, and processor which do not integrate on practicing the abstract idea. Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using interface, and memory, and processor apply ingthe exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-13 & 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohn-Rich (20160210863).
With regard to claim 1, Kohn-Rich discloses a method for determining a route for a subject vehicle, the method comprising: 
obtaining, by a field-of-view (FOV) determination module, a first location for a first observer and a second location for a second observer, wherein the first location and the second location are within a target area that further includes an initial location and a destination location (environment 210 involves utilizing sensors such as LIDAR, IMU, GPS, etc observe multiple location within target area such as areas 410, 412 of a terrain map 400, see at least [0063], [0072] & [0075]+); 
determining, by the FOV determination module, grid squares in the target area (illustrating running grids 410, 412 and 414 at times t1, ti, etc.,, see at least [0075]+); 
obtaining, by the FOV determination module, elevation data for the target area (the terrain data pertaining to the nodes of an regular grid covering a rectangular portion of terrain which has two dimensional array of structures containing altitude information , such as an elevation array type, see at least [0073]-[0074]+); 
applying, by the FOV determination module, the elevation data to the plurality of grid squares within the target area (each terrain cell ne assigned by the path planning algorithm, see at least [0075]+); 
determining, by a FOV determination module, a first FOV for the first observer and a second FOV for the second observer, the first FOV and the second FOV both (the running grid is square terrain and weights database segment  that is centered on the vehicle’s present position, see at least [0076]- [0077]+); and
determining, by a route determination module, a route for the subject vehicle,Page 2 of 11Appln. No. 16/551,041 Amdt. Dated November 24, 2021 Reply to Office Action of September 16, 2021the route traversing from the initial location to the a-destination location, and the route determined to minimize an amount of the route being within the first FOV and an amount of the route being within the second FOV (the path generation process a shorted path through the grid graph from local start to goal, see at least [0078]+).  

With regard to claim 2, Koln-Rich teaches determining the route includes avoiding an area within the first FOV and/or the second FOV (a local in flight path re-computations within the running grid.  If an extremely large obstacle is detected on the path and running grid maybe enlarged until a new path is found, see at least [0081]+).  

With regard to claim 3, Koln-Rich teaches determining the route further includes satisfying at least one of: a maximum weight restriction, a terrain restriction, avoidance of densely populated areas, or limitations associated with a type of subject vehicle (when the navigation path has to be recomputed, the weights of terrain inside the running grid are updated, see at least [0076]+).  

With regard to claim 4, Koln-Rich teaches that one or both of the first location and second location are obtained from real-time data (the running grids 410-414 included tune recorded, see at least [0075]+).  

With regard to claim 5, Koln-Rich teaches applying the elevation data further comprises including at least one of: elevation data associated with terrain within the target area, a height of one of the first observer or the second observer, or a height of the subject vehicle (the terrain is shown in Fig.2).  

With regard to claim 6, Koln-Rich teaches determining, for each grid square of the plurality of grid squares within the target area, a set of interposed grid squares that are located between the grid square and a target grid square (see at least [0076]-[080]+).  

With regard to claim 7, Koln-Rich teaches applying the elevation data further comprises: 
applying the elevation data to one or more sets of interposed grid squares that are located between a location of one of the first observer or the second observer and a target grid square (see at least [0075]-[0076]+); and 
based on the applied elevation data, determining whether the target grid square is visible to the one of the first observer or the second observer (see Fig.4).  



at least one interface configured to receive data; a memory in communication with the at least one interface, wherein the memory includes a field-of-view (FOV) determination module and a route determination module; and a processor in communication with the at least one interface and the memory (a bus 2205 communicates information, see at least [0127]+), wherein the processor is configured to: 
receive from the at least one interface and/or the memory, by the field-of- view (FOV) determination module, a first location for a first observer and a second location for a second observer, wherein the first location and the second location are within a target area that further includes an initial location and a destination location (environment 210 involves utilizing sensors such as LIDAR, IMU, GPS, etc observe multiple location within target area such as areas 410, 412 of a terrain map 400, see at least [0063], [0072] & [0075]+);; 
determine, by the FOV determination module, grid squares in the target area; obtain, by the FOV determination module, elevation data for the target area (the terrain data pertaining to the nodes of an regular grid covering a rectangular portion of terrain which has two dimensional array of structures containing altitude information , such as an elevation array type, see at least [0073]-[0074]+); 
apply, by the FOV determination module, the elevation data to the plurality of grid squares within the target area (each terrain cell ne assigned by the path planning algorithm, see at least [0075]+); 
(the running grid is square terrain and weights database segment  that is centered on the vehicle’s present position, see at least [0076]- [0077]+); and 
determine, by the route determination module, a route for the subject vehicle, the route traversing from the initial location to the destination location and the route determined to minimize an amount of the route Page 7 of 11Appln. No. 16/551,041 Amdt. Dated November 24, 2021 Reply to Office Action of September 16, 2021 being within the first FOV and an amount of the route being within the second FOV (the path generation process a shorted path through the grid graph from local start to goal, see at least [0078]+).  
  

With regard to claim 9, Koln-Rich teaches that the processor is further configured to: determine, for each grid square of the plurality of grid squares within the target area, a set of interposed grid squares that are located between the grid square and a target grid square (the running grid, see at least [0075]-[0076]+).  

With regard to claim 10, Koln-Rich teaches applying the elevation data further comprises including at least one of: elevation data associated with terrain within the target area, or a height of the subject vehicle (the terrain is shown in Fig.2).   

With regard to claim 11, Koln-Rich teaches applying the elevation data further comprises: applying the elevation data to one or more sets of interposed grid squares that are located between a location of an observer and a target grid square; and based on the applied elevation data, the processor is configured to determine whether the target grid square is visible to the observer (the running grid, see at least [0075]-[0076]+).  

With regard to claim 12, Koln-Rich teaches determining the route further includes satisfying at least one of: a maximum weight restriction, a terrain restriction, avoidance of densely populated areas, or limitations associated with a type of subject vehicle (when the navigation path has to be recomputed, the weights of terrain inside the running grid are updated, see at least [0076]+).  

With regard to claim 13, Koln-Rich teaches that the FOV is determined from real-time data (the path planning process based on the global path (means using GPS) and terrain map illustrating running grids and times, see at least [0075]+).  

With regard to claim 22, Koln-Rich discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a route determining system, causes the processor to: 
obtain, by a field-of-view (FOV) determination module, a first location for a first observer and a second location for a second observer, wherein the first location and the (environment 210 involves utilizing sensors such as LIDAR, IMU, GPS, etc observe multiple location within target area such as areas 410, 412 of a terrain map 400, see at least [0063], [0072] & [0075]+); 
determine, by the FOV determination module, grid squares in the target area; obtain, by the FOV determination module, elevation data for the target area (illustrating running grids 410, 412 and 414 at times t1, ti, etc.,, see at least [0075]+); 
apply, by the FOV determination module, the elevation data to the plurality of grid squares within the target area; determine, by a FOV determination module, a first FOV for the first observer and a second FOV for the second observer, the first FOV and the second FOV both based on the elevation data, the first FOV including one or more of the plurality of grid squares that are visible from the first location, the second location including one or more of the plurality of grid squares that are visible from the second d location (the running grid is square terrain and weights database segment  that is centered on the vehicle’s present position, see at least [0076]- [0077]+); and 
determine, by a route determination module, a route for the subject vehicle, the route traversing from the initial location to the destination location and the route determined to minimize an amount of the route being within the first FOV and an amount of the route being within the second FOV (the path generation process a shorted path through the grid graph from local start to goal, see at least [0078]+).  

(the path planning based on a global path computation from the take-off position to the target position, and in-flight path re-computation around the nominal global path, avoiding newly discovered obstacles, see at least [0075]-[0080]+).  

With regard to claim 16, Koln-Rich teaches applying the elevation data further comprises including at least one of: elevation data associated with terrain within the target area, a height of the one or more observers, or a height of the subject vehicle (the terrain is shown in Fig.2).  

With regard to claim 17, Koln-Rich teaches that the instructions further cause the processor to: determine, for each grid square of the plurality of grid squares within the target area, a set of interposed grid squares that are located between the grid square and a target grid square (see at least [0076]-[080]+).  

With regard to claim 18, Koln-Rich teaches applying the elevation data further comprises: applying the elevation data to one or more sets of interposed grid squares that are located between a location of an observer of the one or more observers and a (see at least [0075]-[0076]+); and based on the applied elevation data, the processor is configured to determine whether the target grid square is visible to the observer (see Fig.4).  

With regard to claim 19, Koln-Rich teaches that the location of one or more observers within the target area is obtained from real-time data  (the path planning process based on the global path (means using GPS) and terrain map illustrating running grids and times, see at least [0075]+).  

With regard to claim 20, Koln-Rich teaches determining the route includes avoiding an area within the FOV of the one or more observers (the flight path re-computation around the nominal global path, avoiding newly discovered obstacles, see at least [0075]+.  

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Collins (9542849) discloses a system for generating flight paths (see the abstract). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NGA X NGUYEN/Primary Examiner, Art Unit 3662